

Exhibit 10.9




EMPLOYMENT, NON-INTERFERENCE, NON-SOLICITATION, NON-COMPETITION AND INVENTION
ASSIGNMENT AGREEMENT


Agreement made 9th this day of November, 2017, by and between, ANANT AGRAWAL
("Agrawal"), and USA TECHNOLOGIES, INC., a Pennsylvania corporation ("USAT").
Agrawal was a co-founder, President and Chief Revenue Officer of Cantaloupe
Systems, Inc., a Delaware corporation (the “Company”).
    Pursuant to an Agreement and Plan of Merger dated of even date herewith by
and between USAT, the Company, and certain other parties (the “Merger
Agreement”), the Company has been acquired by USAT as of the date hereof through
a merger, and the Company has become a wholly owned subsidiary of USAT.
USAT desires to employ Agrawal as Executive Vice President because of, among
other matters, the valuable knowledge of the business of the Company by Agrawal,
and the decreased value of the business of USAT and the Company that would
result if Agrawal would divulge certain confidential information and compete in
the business conducted by Company.
As more fully set forth herein, Agrawal has become Executive Vice President of
USAT, and Agrawal has agreed that he will be subject to certain covenants and
restrictions following the date hereof.


AGREEMENT


NOW, THEREFORE, in consideration of the covenants set forth herein, and
intending to be legally bound hereby, the parties agree as follows:
1.
Employment.





--------------------------------------------------------------------------------




a.    USAT shall employ Agrawal as Executive Vice-President commencing on
November 9, 2017 and continuing through November 8, 2018 (the “Employment
Period”), and Agrawal accepts such employment. Unless terminated by either party
hereto upon at least 90-days’ notice prior to the end of the original Employment
Period ending November 8, 2018, or prior to the end of any one-year extension of
the Employment Period, the Employment Period shall not be terminated, and shall
automatically continue in full force and effect for consecutive one-year
periods.
b.    During the Employment Period, Agrawal shall devote his full time, energy,
skills, and attention to the business of USAT, and shall not be engaged or
employed in any other activity whatsoever that competes with USAT’s or the
Company’s business, nor take any action on behalf of or otherwise assist USAT’s
or the Company’s competitors. Agrawal shall disclose to USAT Agrawal’s
membership on the board of directors of any entity as of the date of this
Agreement, and shall obtain prior approval from USAT before serving as a board
member for any other entity during the Employment Period.
c.    During the Employment Period, Agrawal shall perform and discharge well and
faithfully such duties for USAT as shall be necessary or as otherwise may be
directed by USAT or by the Chief Executive Officer of USAT, and shall comply
with the written terms, conditions, policies, and procedures made available to
employees of USAT.
d.    Nothing contained in this Agreement shall prohibit Agrawal from (i)
participating in the “Permitted Activities,” described below as long as the
Permitted Activities do not involve activities or conduct which are in violation
of Agrawal’s duties under Sections 5 and 6 of this Agreement; (ii) investing his
personal assets in businesses which do not compete with USAT or the Company, in
which his participation is solely that of a passive investor; (iii) serving as a
member of boards of directors, boards of trustees, or other governing bodies of
any organization, provided




--------------------------------------------------------------------------------




that USAT approves such board or governing body membership in advance; or (iv)
participating in trade associations, charitable, civic and any similar
activities of a not-for-profit, philanthropic or eleemosynary nature; or from
attending educational events or classes.
e.    “Permitted Activities” shall mean: (i) acting as an advisor and/or
investor with Geegah, LLC, which is owned by Dr. Amit Lal, or its affiliates;
(ii) developing and working with companies in the field of ultrasonic MEMs based
biometric sensor (finger print sensor) that may be incorporated into cashless
payments, credit cards, debit cards, smartphones, laptops, tablets, automobiles,
IOT devices, and other consumer applications; and (iii) licensing or
manufacturing such biometric sensor technology. For avoidance of doubt,
Permitted Activities shall not include or refer to any activities that are in
competition with any business activity conducted by USAT or the Company at any
time from the date of this Agreement up until the date of Agrawal’s separation
from USAT’s employment, including but not limited to, delivering services or
products to unattended retail locations, and including any production,
promotion, marketing, or sales activities relating thereto. Any participation by
Agrawal in such Permitted Activities shall not interfere in any manner
whatsoever with the performance of his duties as USAT shall employ Agrawal as
Executive Vice President of USAT. Permitted activities are not considered to be
performed in connection with Agrawal’s employment with USAT.
2.
Compensation and Benefits.

a.    In consideration of his services rendered, USAT shall pay to Agrawal,
effective as of November 9, 2017, an “Annual Base Salary” of $280,000 per year
during the Employment Period, subject to any withholding required by law.
Agrawal’s Annual Base Salary may be increased (and not decreased) from time to
time in the discretion of the Chief Executive Officer of USAT.




--------------------------------------------------------------------------------




b.    In addition to the Annual Base Salary, Agrawal shall be eligible to
receive such bonus or bonuses as the Chief Executive Officer of USAT may, in his
discretion, pay or award to Agrawal from time to time based upon his performance
and/or the performance of USAT. All such bonuses in this regard may be made in
cash, common stock or other equity of USAT.
c.    Agrawal shall also participate in and shall be eligible for compensation
under the Short-Term Cash Incentive Plan (the “STI Plan”) and in the Long-Term
Stock Incentive Plan (the “LTI Stock Plan”) established by USAT’s Chief
Executive Officer for fiscal year 2018 and each fiscal year during the
Employment Period for the executive officers of USAT. The target bonuses and
awards for Agrawal under the STI Plan and the LTI Stock Plan shall be approved
by USAT’s Chief Executive Officer and shall be based upon his Annual Base
Salary.
d.    For fiscal year 2018, Agrawal’s STI Plan and LTI Stock Plan awards would
be pro-rated from November 9, 2017 through June 30, 2018. If the year-over-year
percentage target goals would be achieved under the LTI Stock Plan for the 2018
fiscal year, Agrawal would earn an award of shares under the LTI Stock Plan with
a value equal to 100% of his Annual Base Salary (subject to proration). If the
target goals under the STI Plan would be achieved for the 2018 fiscal year,
Agrawal would earn a cash bonus equal to 40% of his Annual Base Salary (subject
to proration).
e.    Retention Bonus. In addition to the compensation described above, Agrawal
shall be eligible to receive a cash bonus in the aggregate amount of up to
$420,000 (the “Retention Bonus”). The Retention Bonus shall only be earned by
Agrawal as follows: one-half thereof ($210,000) if he remains employed with USAT
on the first annual anniversary of the date of this Agreement; and one-half
thereof ($210,000) if he remains employed with USAT on the second annual
anniversary of this Agreement. There are to be no partial payments of the two
Retention Bonus payments referred to in the preceding sentence. The portion of
the Retention Bonus that may




--------------------------------------------------------------------------------




be earned by Agrawal shall be paid to Agrawal by USAT at the time of the first
employee payroll of USAT occurring after the applicable date on which the
Retention Bonus has been earned by Agrawal. Notwithstanding the prior sentence,
(i) if Agrawal is terminated by USAT without Cause, as defined below, (ii) if
Agrawal terminates for Good Reason, as defined below, or (iii) if this Agreement
is not renewed by USAT under Section 1(a); all of the then unearned Retention
Bonus, if any, shall be deemed to have been earned by Agrawal, and shall be paid
by USAT to Agrawal within ten (10) days following the date of such termination.
It is understood and agreed that the Retention Bonus shall be subject to and
reduced by any withholding required under applicable laws.
f.    Agrawal shall be entitled to be reimbursed by USAT for all necessary
expenses reasonably incurred by Agrawal in connection with the discharge of his
employment duties hereunder, consistent with California Labor Code Section 2802.
Agrawal shall reasonably document all requests for expense reimbursements.
g.    During the Employment Period, Agrawal shall be entitled to participate in
and be covered by all standard fringe and employee benefits made available to
other employees of USAT. During the Employment Period, Agrawal shall be entitled
to 20 days paid time off (“PTO”) each full calendar year consistent with other
employees of USAT. Agrawal is not entitled to any accrued or unused vacation pay
from his employment with the Company prior to the date of this Agreement. Any
PTO shall be taken at the reasonable and mutual convenience of USAT and Agrawal.
Holidays shall be provided in accordance with USAT policy, as in effect from
time to time.
h.    Agrawal acknowledges that the above compensation and the purchase of his
stock of the Company pursuant to the Merger Agreement are sufficient
consideration for his entering into this Agreement.
3.
Termination.





--------------------------------------------------------------------------------




a.    Agrawal’s employment hereunder may be terminated by USAT or Agrawal, as
applicable, only under the following circumstances:
i.    Agrawal’s employment hereunder shall terminate upon Agrawal’s death.    
ii.    Disability. Agrawal’s employment hereunder shall terminate if Agrawal is
no longer able to competently and effectively perform his job duties due to
disability (consistent with any and all applicable federal and state disability
and leave laws). If Agrawal incurs a Disability, USAT may give Agrawal written
notice of its intention to terminate Agrawal’s employment. In that event,
Agrawal’s employment with USAT shall terminate, effective on the later of the
thirtieth (30th) day after receipt of such notice by Agrawal or the date
specified in such notice; provided that within the thirty (30) day period
following receipt of such notice, Agrawal shall not have returned to full-time
performance of Agrawal’s duties hereunder. “Disability” shall mean Agrawal’s
inability to engage in his job duties existing pursuant to this Agreement by
reason of a medically determinable physical or mental impairment that can be
expected to result in death or that can be expected to last for a continuous
period of not less than six (6) months.
iii.    Termination for Cause. USAT may terminate Agrawal’s employment for
“Cause,” as defined below.
iv.    Termination without Cause. USAT may terminate Agrawal’s employment
without Cause.
v.    Agrawal may resign from Agrawal’s employment for “Good Reason,” as defined
below.
vi.    Agrawal may resign from Agrawal’s employment without Good Reason.
b.    Notice of Termination. Any termination of Agrawal’s employment by USAT or
by Agrawal under this Section 3 (other than a termination pursuant to Section
3(a)(i) or (ii) above)




--------------------------------------------------------------------------------




shall be communicated by a written notice to the other party hereto (a “Notice
of Termination”): (i) indicating the specific termination provision in this
Agreement relied upon, and (ii) except with respect to a termination pursuant to
Sections 3(a)(iv) or (vi), setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Agrawal’s employment
under the provision so indicated, and (iii) specifying a Date of Termination
which, if submitted by Agrawal, shall be at least thirty (30) days following the
date of such notice; provided, however, that a Notice of Termination delivered
by USAT pursuant to Section 3(a)(ii) shall not be required to specify a Date of
Termination, in which case the Date of Termination shall be determined pursuant
to Section 3(a)(ii); and provided, further, that in the event that Agrawal
delivers a Notice of Termination to USAT, USAT may, in its sole discretion,
accelerate the Date of Termination to any date that occurs following the date of
USAT’s receipt of such Notice of Termination (even if such date is prior to the
date specified in such Notice of Termination). A Notice of Termination submitted
by USAT (other than a Notice of Termination under Section 3(a)(ii) above) may
provide for a Date of Termination on the date Agrawal receives the Notice of
Termination, or any date thereafter elected by USAT in its sole discretion. The
failure by USAT or Agrawal to set forth in the Notice of Termination any fact or
circumstance which contributes to a showing of Cause or Good Reason shall not
waive any right of USAT or Agrawal hereunder or preclude USAT or Agrawal from
asserting such fact or circumstance in enforcing USAT’s or Agrawal’s rights
hereunder.
c.    USAT shall have “Cause” to terminate Agrawal’s employment hereunder upon:
(i) Agrawal’s conviction or Agrawal’s entry of a guilty plea or plea of no
contest to any felony or to any other crime involving moral turpitude; or (ii)
Agrawal materially breaches any term, condition, representation, or warranty of
this Agreement; or (iii) Agrawal willfully abandons his duties hereunder, unless
arising from Agrawal’s Disability; or (iv) Agrawal’s fraud, gross malfeasance or




--------------------------------------------------------------------------------




willful misconduct with respect to USAT’s business; or (v) any willful violation
by Agrawal of any law, rule or regulation, which violation results or could
reasonably be expected to result in material harm to the business or reputation
of USAT; or (vi) any intentional misapplication by Agrawal of USAT’s funds; or
(vii) any willful failure by Agrawal to obey the reasonable and lawful
instructions from USAT’s Chief Executive Officer or the Board made within the
scope of the Chief Executive Officer’s or Board’s respective authority in a
manner that is both material in nature and detrimental to USAT; and which, in
the case of clauses (ii) and (vii), continues beyond thirty (30) days after USAT
has provided Agrawal written notice of such failure or breach. Upon such
termination, neither party hereto shall have any further duties or obligations
except as provided in this Section; however, that Agrawal's obligations under
Sections 5 and 6 hereof shall survive any such termination.
d.    Agrawal shall have “Good Reason” to terminate Agrawal’s employment
hereunder within ninety (90) days after the initial occurrence of one or more of
the following conditions: (i) a material diminution in Agrawal’s authority,
duties, or responsibilities, as described herein; (ii) a material diminution in
Agrawal’s Annual Base Salary Agrawal’s performance level bonus is decreased and
the percentage of decrease is materially higher than the decrease for other USAT
employees at a similar level to Agrawal; (iii) any other action or inaction that
constitutes a material breach of this Agreement by USAT; (iv) a relocation of
Agrawal’s principal office and place of business to a location more than thirty
(30) miles from Agrawal’s current residence in San Francisco, California and
which, in the case of any of the foregoing, continues beyond thirty (30) days
after Agrawal has provided USAT written notice that Agrawal believes in good
faith that such condition giving rise to such claim of Good Reason has occurred,
so long as such notice is provided within ninety (90) days after the initial
existence of such condition.




--------------------------------------------------------------------------------




e.    “Date of Termination” shall mean (i) if Agrawal’s employment is terminated
due to Agrawal’s death, the date of Agrawal’s death; (ii) if Agrawal’s
employment is terminated due to Agrawal’s Disability, the date determined
pursuant to Section 3(a)(ii); or (iii) if Agrawal’s employment is terminated
pursuant to Section 3(a)(iii)-(vi) either the date indicated in the Notice of
Termination or the date specified by USAT pursuant to Section 3(b), whichever is
earlier.
4.
USAT Obligations Upon Termination of Employment

a.    In General. Upon a termination of Agrawal’s employment for any reason,
Agrawal (or Agrawal’s estate) shall be entitled to receive: (i) any portion of
Agrawal’s Annual Base Salary through the Date of Termination not theretofore
paid, (ii) any expenses owed to Agrawal under Section 2(f), (iii) any accrued
but unused PTO pay owed to Agrawal pursuant to Section 2(g), and (iv) any amount
arising from Agrawal’s participation in, or benefits under, any employee benefit
plans, programs or arrangements under Section 2(g), which amounts shall be
payable or vested in accordance with the terms and conditions of such employee
benefit plans, programs or arrangements.
b.    In the event of Agrawal’s termination of employment by USAT without Cause
pursuant to Section 3(a)(iv) or by Agrawal’s resignation for Good Reason
pursuant to Section 3(a)(v), USAT shall pay Agrawal any STI or LTI award that
was earned prior to Termination, and any portion of any STI or LTI award for the
year in which Termination occurs with the award and targets adjusted pro rata
for the partial year. For the purposes of this Subsection 4(b), the term earned
shall mean the pro rata target for the STI or LTI as of the date of Agrawal’s
termination without Cause, regardless whether Agrawal is employed for USAT’s
full fiscal year. Except as otherwise set forth in Section 4(c) below, the
payments and benefits described in Section 4(a) and this Section 4(b) shall be
the only payments and benefits payable in the event of Agrawal’s termination of
employment for any reason.




--------------------------------------------------------------------------------




c.    Severance Payments. In the event of (1) Agrawal’s termination of
employment by USAT without Cause pursuant to Section 3(a)(iv), (2) by Agrawal’s
resignation for Good Reason pursuant to Section 3(a)(v), or (3) nonrenewal of
this Agreement under Section 1(a) by USAT; in addition to the payments and
benefits described in Sections 4(a) and 4(b) above, USAT shall, subject to
Section 15 and Section 4(d) and subject to Agrawal’s execution of a release of
any and all claims, suits, or causes of action (except for any USAT post
termination obligations under this Agreement) against USAT and its affiliates in
form reasonably acceptable to USAT:
i.    Continue to pay to Agrawal Annual Base Salary (as it exists on the Date of
Termination), during the period beginning on the Date of Termination and ending
on the first anniversary of the Date of Termination (the “Severance Period”) in
accordance with USAT’s regular payroll practice as of the Date of Termination;
and
ii.    Continue during the Severance Period coverage for Agrawal and any
eligible dependents under all USAT group health benefit plans in which Agrawal
and any dependents were entitled to participate immediately prior to the Date of
Termination, to the extent permitted (“Continued Coverage”); provided that if
such Continued Coverage would result in penalties under Section 4980D of the
Code, then USAT may in its sole discretion provide that (i) Agrawal shall pay to
USAT, on an after-tax basis, a monthly amount equal to the full premium cost of
the Continued Coverage (determined in accordance with the methodology under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended,) for such
month and (ii) within 30 days of such premium payment, USAT shall reimburse
Agrawal in cash (less required withholding) an amount equal to the sum of (A)
the full premium cost of the Continued Coverage for such month and (B) an
additional tax “gross up” payment to cover all estimated applicable local, state
and federal income and payroll taxes imposed on Agrawal with respect to the
Continued Coverage.




--------------------------------------------------------------------------------




d.    Notwithstanding any other provision of this Agreement, no payment shall be
made or benefit provided pursuant to Sections 4(b) or 4(c) if Agrawal has
violated any of the restrictive covenants set forth in Sections 5 and 6. The
provisions of this Section 4 shall supersede in their entirety any severance
payment provisions in any severance plan, policy, program or other arrangement
maintained by USAT.
5.Business Secrets, Disclosure of Inventions, and Invention Assignment.
a.    The term “Invention” includes all inventions, improvements, modifications
and enhancements, whether or not patentable and whether or not reduced to
practice, together with each work of such owner, whether or not copyrightable,
as well as ideas, concepts, designs, and processes, whether or not patentable.
b.    Except in connection with Agrawal’s duties hereunder and as set forth in
Section 7 below, Agrawal shall not, directly or indirectly, at any time from and
after the date hereof, and whether or not the Employment Period has terminated,
or whether or not Agrawal's employment has terminated for any reason whatsoever,
make any use of, exploit, disclose, or divulge to any other person, firm or
corporation, any confidential information including, but not limited to,
proprietary information, trade secret, business secret, document, practice,
process procedure, know-how, data, sales information, marketing information,
marketing method, marketing means, software information, intellectual property,
special arrangement, internal organization, employment list, customer list, or
any other confidential information concerning the business or policies of the
Company or USAT or concerning the Company or USAT's customers, clients,
accounts, or suppliers, that Agrawal learned as a result of, in connection with,
through his employment with, or through his affiliation with, the Company or
USAT, whether or not pursuant to this Agreement, and whether prior to or after
the date hereof, but not information that can be shown through documentary
evidence




--------------------------------------------------------------------------------




to be in the public domain, or information that falls in to the public domain,
unless such information falls into the public domain by Agrawal's direct or
indirect disclosure or other improper acts. Agrawal agrees to use his best
endeavors to prevent the unauthorized disclosure or publication of confidential
information and not to copy nor remove confidential information from the Company
or USAT's premises, whether physically or electronically, unless it is
maintained on USAT issued equipment, without the express written permission of
USAT management.
c.    All documents, data, know-how, designs, Inventions, names, marketing
information, marketing method, marketing means, materials, software programs,
hardware, configurations, information, data processing reports, lists and sales
analyses, price lists or information, or any other materials or data of any kind
furnished to Agrawal by the Company or USAT, or by the Company or USAT's
customers, clients, accounts, and suppliers, or developed by Agrawal on behalf
of the Company or USAT or at the Company or USAT's direction or for the Company
or USAT's use, or otherwise devised, developed, created, or invented in
connection with Agrawal's employment hereunder or his affiliation with the
Company or USAT(whether or not during normal working hours), are, and shall
remain, the sole and exclusive property of the Company or USAT, and Agrawal
shall have no right or interest whatsoever thereto, including but not limited
to, any copyright or patent interest whatsoever. If USAT requests the return of
any such items (including all copies) at any time whatsoever, Agrawal shall
immediately deliver the same to USAT.
d.    Agrawal shall promptly disclose in writing to USAT’s Chief Executive
Officer all Inventions made by Agrawal during the term of Agrawal’s employment
with either the Company or USAT, including all Inventions made prior to the date
of this Agreement, or subsequent to the date of this Agreement, whether made
solely or jointly with others, and regardless of whether Agrawal contends the
Invention is Agrawal’s own Invention including the inventions listed on




--------------------------------------------------------------------------------




Exhibit A attached hereto and incorporated by reference(“Excluded Invention”),
or the Company or USAT’s Invention (“Subject Invention”). Agrawal shall promptly
disclose to USAT a general description of the Invention made or conceived by
Agrawal during the term of Agrawal’s employment with either the Company or USAT,
so that USAT can determine whether the Invention is properly classified as a
Subject Invention or Excluded Invention.
e.    Agrawal hereby assigns to USAT, without additional consideration to
Agrawal, the entire right, title and interest in and to all Subject Inventions
(including Subject Inventions made prior to the execution hereof) and all
confidential information writings, apparatus, and other matter related to the
Subject Inventions and in and to all proprietary rights therein or based
thereon. Agrawal understands and agrees that all material included in any
Subject Invention which is eligible for protection under the United States, or
any other country’s or jurisdiction’s copyright laws shall be deemed created in
the ordinary course and scope of Agrawal’s employment by the Company and shall
be “Works for Hire” under the copyright laws of the United States. Agrawal and
USAT acknowledge the terms of California Labor Code Section 2870 and Agrawal is
hereby notified that the obligation to assign or offer to assign any of
Agrawal’s rights in any Invention to USAT do not apply to any Invention which
qualifies as an Excluded Invention and which complies fully with the provisions
of California Labor Code Section 2870(a).
f.    Except for Excluded Inventions, all documents, data, know-how, designs,
products, ideas, equipment, Inventions, names, devices, marketing information,
marketing methods, marketing means, materials, software programs, hardware,
configurations, information, or any other materials or data of any kind
developed by Agrawal on behalf of the Company or USAT or at their direction or
for the Company or USAT's use, or otherwise devised, developed, created, or
invented in connection with Agrawal's employment with the Company or USAT or
Agrawal's affiliation with




--------------------------------------------------------------------------------




the Company or USAT (whether or not during normal working hours), whether before
or after the date of this Agreement, are and shall remain the sole and exclusive
property of USAT, and Agrawal agrees to apprise USAT of the existence of such,
and Agrawal does not and shall not have any right, title or interest whatsoever
thereto. Agrawal hereby acknowledges that all such rights to such intellectual
property shall belong exclusively to USAT and not to Agrawal. Any and all rights
of ownership in connection with any of the foregoing shall belong solely to
USAT, and all copyright, patent, trademark, or similar rights or interests shall
be the sole and exclusive property of USAT. Agrawal hereby assigns, transfers,
and conveys to USAT all of his right, title and interest in and to any and all
such Inventions, discoveries, improvements, modifications, and other
intellectual property rights, and agrees to take all such actions as may be
required by USAT at any time and with respect to any such Invention, discovery,
improvement, modification, or other intellectual property rights to effectuate,
confirm, or evidence such assignment, transfer, and conveyance, including, but
not limited to, executing and delivering any and all applicable forms,
documents, or applications required under any applicable copyright, patent,
trademark, or other law, rule, or regulation.
g.    Agrawal may respond to a lawful and valid subpoena or other legal process
but shall give USAT the earliest possible notice thereof, and shall, as much in
advance of the return date as possible, make available to USAT and its counsel
the documents and other information sought, and shall assist such counsel in
resisting or otherwise responding to such process.
6.
Non-Compete, Non-Solicitation and Non-Interference.

a.    Non-Compete. For a three (3) year period following the date of this
Agreement, Agrawal shall be prohibited from competing within any geographic area
in which the Company’s business was conducted as of the date this Agreement,
with the business of USAT or the Company,




--------------------------------------------------------------------------------




as presently or as hereinafter conducted as of the termination of the Employment
Period; including but not limited to, delivering services or products to
unattended retail locations, and including any production, promotion, marketing,
or sales activities relating thereto. For the purposes hereof, the term
"competing" shall mean acting, directly or indirectly, as a partner, principal,
stockholder, joint venturer, associate, independent contractor, creditor of,
consultant, trustee, lessor to, sub-lessor to, employee or agent of, or to have
any other involvement with, any person, firm, corporation, or other business
organization which is engaged in the businesses described in this Section.
b.    Non-Interference with Employees. For a three (3) year period following the
date of this Agreement, or one year following the termination of the Employment
Period, whichever is later (the “Non-Interference Period”), Agrawal shall not
(a) directly or indirectly, solicit for hire for any business entity other than
USAT or the Company, any person employed by the Company as of the date of
termination of this Agreement or at any time through the duration of the
Non-Interference Period; or (b) directly or indirectly interfere with USAT's
relations with any person employed by the Company as of the date of termination
of this Agreement or at any time through the duration of the Non-Interference
Period. Such restriction shall not limit any employee or candidate responding to
a general job posting.
c.    Non-Solicitation of Customers. For a three (3) year period following the
date of this Agreement, or one year following the termination of the Employment
Period, whichever is later, Agrawal shall be prohibited from soliciting any
customer of the Company in connection with Agrawal’s engaging in a business
competing with or similar to that of the Company as conducted as of the date
this Agreement, including but not limited to, delivering services or products to
unattended retail locations, and including any production, promotion, marketing,
or sales activities




--------------------------------------------------------------------------------




relating thereto, and including any production, promotion, marketing, or sales
activities relating thereto.
d.    Exempt Businesses. Notwithstanding such restrictions or any other USAT
policy or provision in this Agreement; Agrawal shall not be prohibited after the
Employment Period from investing in, or advising Permitted Activities.
e.    If any of the provisions contained in this Section shall, for any reason,
be held by a court of competent jurisdiction to be excessively broad as to
duration, scope, activity, or subject, those provisions shall be construed by
limiting and reducing them so as to be valid and enforceable to the extent
compatible with the applicable law.
7.Government Agencies and Legal Proceedings Brought By Others; No disparagement.
a.    Nothing in this Agreement prohibits or prevents Agrawal from filing a
charge with or participating, testifying, or assisting in any investigation,
hearing, or other proceeding before any federal, state, or local government
agency. Agrawal further understands that this Agreement does not limit his
ability to make any disclosures that are protected under the whistleblower
provisions of federal law or regulation. This Agreement does not limit Agrawal’s
right to receive an award for information provided to any Government Agencies.
b.    Agrawal and USAT agree not to disparage each other, any of USAT’s products
or practices, or any of its directors, officers, agents, representatives, equity
holders or affiliates, either orally or in writing, at any time; provided that
the parties may confer in confidence with their legal representatives and make
truthful statements as required by law, rule or regulation.
8.Remedies. Agrawal acknowledges that any breach by Agrawal of the obligations
set forth in Sections 5 or 6 hereof would substantially and materially impair
and irreparably harm




--------------------------------------------------------------------------------




USAT's business and goodwill; that such impairment and harm would be difficult
to measure; and, therefore, total compensation in solely monetary terms would be
inadequate. Consequently, Agrawal agrees that in the event of any breach or any
threatened breach by Agrawal of any of the provisions of Section 5 or 6 hereof,
USAT shall be entitled, in addition to monetary damages or other remedies, and
without posting bond, to equitable relief, including injunctive relief, and to
the payment by Agrawal of all costs and expenses incurred by USAT in enforcing
the provisions thereof, including attorneys' fees. The remedies granted to USAT
in this Agreement are cumulative and are in addition to remedies otherwise
available to USAT at law or in equity.
9.Non-Waiver. The waiver by either party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other or subsequent breach by such party of such or any other provision.
10.Notices. All notices required or permitted hereunder shall be in writing and
shall be sent by overnight delivery service, as follows:
To USAT:
USA Technologies, Inc.
100 Deerfield Lane, Suite 300
Malvern, Pennsylvania 19355
Attn: Stephen P. Herbert, Chief Executive Officer
To Agrawal:
Anant Agrawal
289 Chestnut Street, Unit #3
San Francisco, CA 94133






--------------------------------------------------------------------------------




or to such other address as either of them may designate in a written notice
served upon the other party in the manner provided herein. All notices required
or permitted hereunder shall be deemed duly given and received on the first day
next succeeding the date of mailing.
11.Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of any such
term or provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
12.Binding Effect and Assignability. The rights and obligations of both parties
under this Agreement shall inure to the benefit of, and shall be binding upon,
their personal representatives, heirs, successors and assigns. This Agreement,
or any part hereof, may be assigned by USAT without the consent of Agrawal. This
Agreement, or any part thereof, may not be assigned by Agrawal.
13.Entire Agreement and Prior Agreements. As of the date of this Agreement;
Agrawal’s Employment Agreement with the Company dated April 1, 2010, and signed
by Agrawal on March 11, 2011 (“April 1, 2010 Agreement”), is superseded and
replaced by this Agreement, except for Agrawal’s duties and obligations set
forth in Sections 6 and 7(a) of the April 1, 2010 Agreement. Agrawal shall have
no right to any of the Cash and Incentive Compensation provided for in the April
1, 2010 Agreement. Agrawal’s duties and obligations set forth in the Employee
Nondisclosure, Non-Compete, Non-Solicitation and Invention Assignment Agreement
as of 2004 (“2004 NDA Agreement”) shall remain in full force and effect, and are
not abrogated by this Agreement. To the extent Sections 6 and 7(a) of the April
1, 2010 Agreement and the provisions of the 2004 NDA Agreement conflict with the
terms of this Agreement, the terms of this Agreement




--------------------------------------------------------------------------------




shall govern. Except as set forth above in this Section, this Agreement
constitutes the entire agreement with respect to the subject matter hereof
between the parties hereto and, except as provided herein, there are no other
agreements between the parties relating to the subject matter hereof. This
Agreement may only be modified by an agreement in writing executed by both USAT
and Agrawal. USAT hereby agrees that all actions taken by Agrawal consistent
with the terms of this Agreement shall not be a violation of the April 1, 2010
Agreement or 2004 NDA Agreement.
14.Understanding of Agreement. Agrawal hereby represents and warrants each of
the following: (i) he has carefully read all of the terms and conditions of this
Agreement; (ii) he fully understands the meaning and effect of this Agreement;
(iii) the entry into, and execution of, this Agreement by him is his own free
and voluntary act and deed; and (iv) he has received (or had the opportunity to
receive) the advice of his own attorney, accountant, or other advisors,
concerning this Agreement and its meaning and legal effect, and has fully and
completely discussed and reviewed (or has had the opportunity to fully and
completely discuss and review) the Agreement and its meaning and legal effect,
with his own attorney, accountant or other advisors.
15.Section 409A.
a.    General. “Section 409A” shall mean Section 409A of the Code and the
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date.
The parties hereto acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and incorporate the terms and
conditions required by, Section 409A. Notwithstanding any provision of this
Agreement to the contrary, in the event that USAT determines that any amounts
payable hereunder will be immediately taxable to Agrawal under Section 409A,
USAT reserves the right (without any obligation to do so or to indemnify




--------------------------------------------------------------------------------




Agrawal for failure to do so) to (i) adopt such amendments to this Agreement and
appropriate policies and procedures, including amendments and policies with
retroactive effect, that USAT determines to be necessary or appropriate to
preserve the intended tax treatment of the benefits provided by this Agreement,
to preserve the economic benefits of this Agreement and to avoid less favorable
accounting or tax consequences for USAT and/or (ii) take such other actions as
USAT determines to be necessary or appropriate to exempt the amounts payable
hereunder from Section 409A or to comply with the requirements of Section 409A
and thereby avoid the application of penalty taxes thereunder. No provision of
this Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from Agrawal or any
other individual to USAT or any of its Affiliates, employees or agents and in no
event shall USAT or any of its affiliates, employees or agents be responsible
for reimbursing or indemnifying Agrawal for any violation of Section 409A.
b.    Separation from Service under Section 409A. Notwithstanding any provision
to the contrary in this Agreement: (i) no amount shall be payable pursuant to
Section 4(b) unless the termination of Agrawal’s employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations; (ii) for purposes of Section 409A, Agrawal’s
right to receive installment payments pursuant to Section 4(b) shall be treated
as a right to receive a series of separate and distinct payments; and (iii) to
the extent that any reimbursement of expenses or in-kind benefits constitutes
“deferred compensation” under Section 409A, such reimbursement or benefit shall
be provided no later than December 31 of the year following the year in which
the expense was incurred. The amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year. The
amount of any in-kind benefits provided in one year shall not affect the amount
of in-kind benefits provided




--------------------------------------------------------------------------------




in any other year. Notwithstanding any provision to the contrary in this
Agreement, if Agrawal is deemed at the time of his separation from service to be
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the termination benefits to
which Agrawal is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Agrawal’s termination benefits shall not be provided to Agrawal prior to the
earlier of (x) the expiration of the six-month period measured from the date of
Agrawal’s “separation from service” with USAT (as such term is defined in the
Treasury Regulations issued under Section 409A of the Code) or (y) the date of
Agrawal’s death; upon the earlier of such dates, all payments deferred pursuant
to this sentence shall be paid in a lump sum to Agrawal, and any remaining
payments due under the Agreement shall be paid as otherwise provided herein.
16.Choice of Law, Venue and Arbitration. This Agreement will be governed by
California law, without application of that state’s conflict of laws principles.
Except for a claimed breach of Sections 5 and 6 of this Agreement, USAT and
Agrawal agree that any dispute between the Parties will be referred to final and
binding arbitration, in accordance with the then-current Employment Arbitration
Rules (the “Rules”) of the American Arbitration Association (“AAA”) with the
hearing venue to be located in California. To the extent any dispute between the
Parties is not subject to AAA arbitration, then the Parties hereby consent to
the exclusive jurisdiction of the state and federal courts of the State of
California. USAT and Agrawal, upon prior mutual written agreement, may agree to
have any Dispute referred to and conducted in accordance with the rules (as same
may be modified by such written mutual agreement) of another private arbitration
institution, such as by way of example only, Judicial Arbitration & Mediations
Services, Inc.




--------------------------------------------------------------------------------




17.Merger Agreement Beneficiary. USAT and Agrawal acknowledge that Agrawal is an
intended beneficiary of Section 5.6 of the Merger Agreement, and he shall be a
third party beneficiary thereof.  


[Signature page follows]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
 
USA TECHNOLOGIES, INC.




By: /s/ Stephen P. Herbert_____
      Stephen P. Herbert,
      Chief Executive Officer
 
 
 






   /s/ Anant Agrawal___________
   Anant Agrawal









--------------------------------------------------------------------------------






EXHIBIT A
EXCLUDED INVENTIONS AND CONCEPTS




NONE


